      Case 4:20-cv-00268-DCB Document 10 Filed 12/22/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Marc Ryan Shipley,                                No. CV-20-00268-TUC-DCB
10                  Petitioner,                        No. CR-16-01061-TUC-DCB
11   v.                                                ORDER
12   United States of America,
13                  Respondent.
14
15          On November 3, 2020, this Court denied a Petition Under 28 U.S.C. § 2255 to
16   Vacate, Set Aside, or Correct Sentence and entered Judgment against the Petitioner. The
17   Court ruled on the merits and noted that the Petitioner had not filed a Reply. On December
18   9, 2020, the Petitioner filed a Motion to Correct the Order and Judgment (Doc. 9), which
19   shall be treated like a Motion for Reconsideration.       The Petitioner asserts that the
20   Government did not serve its Response on him, and he did not know a Response had been
21   filed until the Court issued its Order. He attaches documents which reflect that between the
22   time the Government filed the Response and the Court issued its Order, he received no
23   certified mail, therefore, he assumedly did not receive the Government’s Response. The
24   Court has reviewed the certification of service attendant to the Response, which says:
25   “Copy of the foregoing served electronically or by other means this 4th day of September,
26   2020, to: Defendant Mark Ryan Shipley.” Petitioner is confined in a New Mexico facility,
27   which does not utilize electronic service. Therefore, this certification is inadequate to
28   determine whether he was served with a copy of the Response.
       Case 4:20-cv-00268-DCB Document 10 Filed 12/22/20 Page 2 of 2



 1          “No response to a motion for reconsideration and no reply to the response may be
 2   filed unless ordered by the Court, but no motion for reconsideration may be granted unless
 3   the Court provides an opportunity for response. Absent good cause shown, any motion for
 4   reconsideration shall be filed no later than fourteen (14) days after the date of the filing of
 5   the Order that is the subject of the motion.” LRCiv. 7.2(g)(2).
 6          Accordingly,
 7          IT IS ORDERED that the Government is afforded an opportunity to prove it served
 8   the Petitioner with a copy of the Response or to provide such service now.
 9          IT IS FURTHER ORDERED that unless the Government can establish service of
10   the Response on the Petitioner or persuade the Court that regardless of the lack of service,
11   this Court should not reconsider its Order and Judgement, Petitioner shall be granted leave
12   to file a Reply to the Response and, thereafter, the Court may reconsider its Order of
13   disposition and Judgment.
14          IT IS FURTHER ORDERED that within 14 days of the filing date of this Order,
15   the Government shall file a Response to the Motion for Reconsideration.
16          IT IS FURTHER ORDERED that in the event the Government cannot prove
17   service of the Response on the Petitioner and serves it now, within 14 days of that service,
18   the Petitioner may file a Reply to the Response. There shall be no Reply to the
19   Government’s Response to the Motion for Reconsideration.
20          Dated this 22nd day of December, 2020.
21
22
23
24
25
26
27
28


                                                  -2-
